Hall, J.
ON MOTION TO SET NEW DATE FOR EXECUTION
William Alvin Wetzel was convicted of murder in the Circuit Court of Sunflower County, Mississippi, at the September 1953 Term of said court. On appeal to this Court the said conviction was affirmed on December 6, *3671954, and January 20, 1955, was fixed as the date of execution of the death sentence. 76 So. 2d 188. On December 6, 1954, his petition for a writ of error coram nobis was also denied by this Court. 76 So. 2d 194. Following this an appeal was prosecuted to the Supreme Court of the United States and on October 24, 1955, in cause No. 48 Misc. that court dismissed his appeal. 350 U. S. 870, 76 S. Ct. 121. And on December 6, 1955, the Supreme Court of the United States denied his motion for leave to file a petition for a rehearing. 350 U. S. 920, 76 S. Ct. 200. After dismissal of said appeal and denial of said motion for leave to file a petition for rehearing this Court set Thursday, February 9, 1956, as the date for the execution of the death sentence. 84 So. 2d 429. Thereafter he filed a petition for writ of habeas corpus in the Circuit Court of Sunflower County, which was by said court dismissed and on appeal to this court we entered an order on January 28, 1956, advancing the said appeal for hearing in this Court. Wetzel v. Wiggins, 84 So. 2d 795. On February 6, 1956, this Court affirmed the judgment of the lower court dismissing the said petition for a writ of habeas corpus. 85 So. 2d 469. Thereafter he filed a petition for certiorari to the Supreme Court of the United States in cause No. 102 Misc., which petition was by said court denied on October 8, 1956. 352 U. S. 807, 77 S. Ct. 80,1L. Ed. 2d 39. And his petition for a rehearing thereon was by said court denied on November 19, 1956. 77 S. Ct. 2Í7. On January 7, 1957, this Court sustained a motion to fix a new date for the execution of the death penalty and set the date for February 7, 1957. 91 So. 2d 750. ‘
Thereafter a petition for a writ of habeas corpus was filed in the United District Court for the Northern District of Mississippi, Western Division, in cause No. 249, and said petition was by the court denied. However a certificate of probable cause was granted and an appeal was perfected to the United States Court of Appeals for the Fifth Circuit in cause No. 16,553 on the docket of said *368court and by the judgment of said court the judgment of the District Court was affirmed on May 29,1957. Thereafter the mandate of the United States Court of Appeals for the Fifth Circuit was stayed in order to allow the appellant to apply for and obtain a writ of certiorari from the United States Supreme Court, and on October 14, 1957, the Supreme Court of the United States in the case of Wetzel v. Harpole, No. 96 Misc., denied the appellant’s petition for a writ of certiorari, following which the appellant filed in said last mentioned court a petition for rehearing and in said cause the said Supreme Court of the United States denied the petition for rehearing on December 9, 1957.
 The Attorney General has filed a motion in this Court to set a new date for execution of the death sentence upon the appellant herein and the said motion is hereby sustained and Friday, January 17, 1958, is hereby set as the date for execution of the death sentence upon the appellant herein in the manner provided by law.
All Justices concur except McGehee, C. J., who took no part.